173 S.W.3d 645 (2005)
STATE of Missouri, Respondent,
v.
James A. SIMMONS, Appellant.
No. ED 85325.
Missouri Court of Appeals, Eastern District, Division Four.
October 18, 2005.
*646 Craig A. Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
James A. Simmons ("Defendant") appeals from his conviction of three counts of statutory rape in the first degree and one count of statutory sodomy in the first degree. In his points on appeal, Defendant argues the following: the trial court erred in denying Defendant's motion for a continuance to obtain additional evidence; the trial court abused its discretion in denying his motion for a bill of particulars; the trial court plainly erred in its submission of jury instructions that did not differentiate between the separate counts; the trial court erred in denying Defendant's motion for judgment of acquittal at the close of all the evidence. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25